                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-760 SVW (FFM)                                         Date   December 5, 2019
 Title             Michael Paul Rosas v. Warden




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                 James Munoz                                   None                             None
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                         None Present                                         None Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE REGARDING FAILURE
                              TO FILE STATUS REPORT


       On July 1, 2019, this Court entered an order granting Petitioner’s request for a
stay, stating:
               The stay is subject to the following reporting time table: Every ninety
       (90) days from the date of this order, Petitioner must provide the Court with
       a status report concerning his state petitions (that is grants, denials,
       evidentiary hearings, petition filings with higher state courts, etc.). Within
       thirty (30) days after fully exhausting his remedies (that is, after final action
       from the California Supreme Court) on the new claims, Petitioner must
       return to this Court with a motion to amend his Petition. If, at any time, the
       Court either finds that Petitioner has not met these reporting requirements or
       is not diligently attempting to exhaust his state remedies, the stay order will
       be retroactively vacated to the date this Order was entered and the Court
       will entertain a motion to dismiss for failure to exhaust.

(Docket No. 12, pp. 5-6.)

       Petitioner’s first status report was due on or before September 29, 2019. As of
December 4, 2019, Petitioner has not filed a status report or a motion to amend his
Petition.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-760 SVW (FFM)                                       Date   December 5, 2019
 Title          Michael Paul Rosas v. Warden

       Therefore, Petitioner is ordered to file a response to this Order on or before
December 18, 2019, showing cause why the Court should not retroactively vacate the
stay order and entertain a motion to dismiss for failure to exhaust.

         IT IS SO ORDERED.
                                                                                          :
                                                         Initials of Preparer            JM




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 2 of 2
